DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            LANCE SALTZMAN,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-4181

                            [December 17, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502006CF008164.

   Lance M. Saltzman, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

  We affirm the trial court’s summary denial of appellant’s untimely and
successive rule 3.850 motion for postconviction relief.         We reject
appellant’s claim that the trial court was required to consider the
“supplemental ground” that he filed before the State had responded to his
motion. The supplemental ground was unauthorized because, effective
July 1, 2013, appellant needed leave of Court to file an amendment after
the court had issued an order requiring a response. Fla. R. Crim. P.
3.850(e); In re Amendments to Fla. Rules of Criminal Procedure, 132 So. 3d
734 (Fla. 2013).

   Further, we have reviewed the “supplemental ground” and find that it
raises a frivolous and procedurally barred claim regarding an alleged
defect in the charging information. Fla. R. Crim. P. 3.140(o). Appellant is
cautioned that the filing of frivolous postconviction proceedings may result
in the sanction of the courts no longer accepting his pro se filings and
referral to prison officials for disciplinary procedures. See State v. Spencer,
751 So. 2d 47 (Fla. 1999); § 944.279(1), Fla. Stat. (2014).

   Affirmed.
TAYLOR, CONNER and FORST, JJ., concur.

                          *       *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2